Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
2.	Claims 1-6 have been examined in this application. This communication is the first action on the merits. 
Drawings
3.	The drawings filed on 11/20/20 are acceptable for examination proceedings.
Specification
4.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a processing switching unit configured to switch in claim 1, 2. 
	a load monitoring unit configured to monitor, a processing switching unit configured to switches in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1, 4 and 6 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Yamada (US PG Pub: 2010/0185316).
8.	Regarding claim 1, Yamada discloses: 
	A control device that executes processing of processing requests for an industrial machine from a client (e.g., On the other hand, in the NC apparatus 201, the external-switching-axis setting unit 256 sets the X2 axis, the Z2 axis, the Y2 axis, and the S2 axis as axes of servo control units or main-axis control units of the 01 station, the 02 station, the 03 station, a 04 station coupled to the NC apparatus 201. The external-switching-axis setting unit 256 sets the S2 axis as an external-switching effective axis controlled following an interpolation output received by the input station P01 when the input station P01 is selected. The input station P01 is set to communicate to the output station V01 indicating the NC apparatus 101. The above setting is performed before machine operation, and the display device 130 displays a setting screen as shown in FIG. 3. An operator inputs from a keyboard of the NC apparatuses 101 and 201 to perform the setting) (Para. [0119]-[0120]);
	the control device comprising: a processing switching unit configured to switch, in a case in which a plurality of the processing requests is received from the client (e.g., the axis-control-right switch processing unit 254 of the NC apparatus 201 determines priority in the order of switching requests, and switches the control right of the S2 axis to an instruction of the NC apparatus 101) (Para. [0136]);
	the control device comprising: a processing switching unit configured to switch, in a case in which a plurality of the processing requests is received from the client, an order of processing for each of the plurality of processing requests based on a priority according to a processing state for the industrial machine (e.g., A selection instruction of the S2 axis set in the NC apparatus 101 as a virtual axis is made by the G44 instruction in an N30 block of the NC program 140 operated in the first system of the NC apparatus 101, and a speed instruction of 500 r/min is given by an 5500 instruction. In this case, the axis-control-right switch processing unit 254 of the NC apparatus 201 determines priority in the order of switching requests, and switches the control right of the S2 axis to an instruction of the NC apparatus 101) (Para. [0136]).
9.	Regarding claim 4, Yamada discloses: 
	The control device according to claim 1, wherein the industrial machine is a machine tool, and the control device is a numerical control device  (e.g., As explained above, according to the first embodiment, when the invention is applied to a machine tool requiring machining of a capacity equal to or higher than that achievable by one unit of hardware, by further adding an NC apparatus, a machine operator can perform co-operation machining (synchronous control machining) and the like as if control is performed by using one NC apparatus, without being conscious about a fact that control is being performed by plural NC apparatuses) (Para. [0147]).
10.	Regarding claim 6, Claims 6 recites a method that implement the control device of claim 1, with substantially the same limitations, respectively. Therefore the rejection applied to claim 1 also applies to claim 6.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Sumida (US PG Pub: 2009/0149991).
12.	Regarding claim 2, Yamada teaches the control device according to claim 1 wherein the processing switching unit switches the order of processing for each of the plurality of processing requests based on the priority information according to a processing state for the industrial machine.
	Yamada does not specifically teach but does not specifically teaches further comprising a priority processing table that stores priority information indicating priority for executing processing of each of the processing requests for each processing state for the industrial machine.
	Sumida teaches further comprising a priority processing table that stores priority information indicating priority for executing processing of each of the processing requests for each processing state for the industrial machine (e.g., As shown in FIG. 5, the task schedule table 500 includes various information items, such as: priority order of tasks to be executed by the robot R; a task ID to identify a specific task included in the task information database 400 (see FIG. 4); priority of a task; content of a task; and status of a task. The task schedule table 500 includes these information items arranged for each robot R, so as to understand what task is assigned to which robot R in what priority order) (Para. [0052], Fig. 5). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having teachings of Yamada and Sumida before him/her, to modify the teachings of Yamada to include the priority table teaching of Sumida in order to assigns to each robot R a task execution plan (task schedule) that schedules the robot R to execute a task (Sumida: Para. [0051]).
13.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Yokota (US PG Pub: 2006/0036764).
14.	Regarding claim 3, Yamada teaches the control device according to claim 1 but does not specifically teach further comprising: a server configured to communicate with the client; and a load monitoring unit configured to monitor at least one load among a processing load in the control device, a communication load with the client, and a processing load in the server, wherein the processing switching unit switches, in a case in which the load monitored by the load monitoring unit is larger than a predetermined value, the order of processing for each of the plurality of the processing requests based on the priority according to a processing state for the industrial machine.
	Yokota teaches a server configured to communicate with the client (e.g., FIG. 1 shows a schematic configuration of a client-server system to which a priority control device in this embodiment is applied) (Para. [0025], Fig. 1, element 1a-1b for client, 5a-5b for the server); 
	and a load monitoring unit configured to monitor at least one load among a processing load in the control device, a communication load with the client, and a processing load in the server (e.g., . Incidentally, for calculation of the allowable server load 124, a parameter such as the CPU usage ratio, the number of connections, or the average response time, with which loads can be measured, is used) (Para. [0040]), 
	wherein the processing switching unit switches, in a case in which the load monitored by the load monitoring unit is larger than a predetermined value, the order of processing for each of the plurality of the processing requests based on the priority according to a processing state for the industrial machine (Refer to Para. [0052]-[0053] for processing unit operation based on the measured server load and allowable limit of the load to process the request).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having teachings of Yamada and Yokota before him/her, to modify the teachings of Yamada to include the server load teaching of Yokota in order to  provides a technique for prioritizing request messages from a plurality of clients collectively, irrespective of protocols used for the request messages, and scheduling relaying of the request messages within the times allowable for the respective protocol types (Yokota: Para. [0011]).
15.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Storfer (US PG Pub: 10642274).
16.	Regarding claim 5, Yamada teaches the control device according to claim 1 but does not specifically teach wherein the industrial machine is an industrial robot, and the control device is a robot control device.
	Storfer teaches wherein the industrial machine is an industrial robot, and the control device is a robot control device (e.g., An environment may be as small as a room within a building or may be as large as an industrial complex. A robot 102 moves within the environment based on factors such as the robot's assigned task(s), objects that may exist within the environment, physical condition(s) of the environment, etc) (Col. 2, Ln. 38-42).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having teachings of Yamada and Storfer before him/her, to modify the teachings of Yamada to include the industrial robot teaching of Storfer in order to  moves the robot within the environment based on factors such as the robot's assigned task(s) (Col. 2, Ln. 38-42).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGNESHKUMAR C PATEL whose telephone number is (571)270-0698.  The examiner can normally be reached on Monday - Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIGNESHKUMAR C PATEL/Primary Examiner, Art Unit 2116